


110 HR 2987 IH: COLA Fairness Act of 2007
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2987
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the establishment of regional consumer price
		  indices to compute cost-of-living increases under the programs for Social
		  Security and Medicare and other medical benefits under titles II and XVIII of
		  the Social Security Act.
	
	
		1.Short titleThis Act may be cited as the
			 COLA Fairness Act of
			 2007.
		2.Regional Consumer
			 Price Index
			(a)Recognition of
			 regionsThe Bureau of Labor Statistics of the Department of Labor
			 shall establish and publish a mapping of the United States under which 14
			 regions are recognized comprising the United States. Each region shall include
			 one of the cities listed in subsection (b).
			(b)Specified
			 citiesThe cities specified in this subsection are the
			 following:
				(1)Atlanta,
			 Georgia;
				(2)Boston,
			 Massachusetts;
				(3)Chicago,
			 Illinois;
				(4)Cleveland,
			 Ohio;
				(5)Dallas,
			 Texas;
				(6)Detroit,
			 Michigan;
				(7)Philadelphia,
			 Pennsylvania;
				(8)Houston,
			 Texas;
				(9)Los Angeles,
			 California;
				(10)Miami,
			 Florida;
				(11)New York, New
			 York;
				(12)San Francisco,
			 California;
				(13)Seattle,
			 Washington; and
				(14)Washington,
			 District of Columbia.
				(c)Establishment of
			 regional consumer price indicesThe Bureau shall establish and
			 publish for each region recognized pursuant to subsection (a) a monthly index
			 for the region, to be known as the Regional Consumer Price Index
			 for the region, that indicates changes over time in expenditures for
			 consumption which are typical for individuals residing in the region.
			(d)Effective
			 dateThe preceding provisions of this section shall apply with
			 respect to calendar months beginning on or after January 1, 2008.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the provisions of this section.
			3.Computation of
			 social security cost-of-living increases
			(a)Amendments to
			 title II
				(1)In
			 generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is
			 amended—
					(A)in paragraph
			 (1)(G), by inserting before the period the following: , and, with
			 respect to an individual who, at the time he initially becomes eligible for
			 old-age insurance benefits or disability insurance benefits (or dies before
			 initially becoming so eligible), resides in a region of the United States
			 recognized by the Bureau of Labor Statistics pursuant to section 2(a) of the
			 COLA Fairness Act of 2007, the
			 applicable Consumer Price Index shall be deemed to be the Regional Consumer
			 Price Index for such region; and
					(B)in paragraph (4),
			 by striking and by section 9001 and inserting , by
			 section 9001, and by inserting after 1986, the
			 following: and by section 3(a) of the COLA Fairness Act of 2007,.
					(2)Conforming
			 amendments relating to applicable former lawSection 215(i)(4) of
			 such Act (42 U.S.C. 415(i)(4)) is amended by adding at the end the following
			 new sentence: For purposes of computing adjustments under this
			 subsection as so in effect, the applicable Consumer Price Index shall be deemed
			 to be the Regional Consumer Price Index for the region in which such individual
			 resides at the time he becomes eligible for old-age insurance benefits or
			 disability insurance benefits (or dies before initially becoming so
			 eligible)..
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 determinations made by the Commissioner of Social Security under section
			 215(i)(2) of the Social Security Act
			 (42 U.S.C. 415(i)(2)) with respect to cost-of-living computation quarters
			 ending on or after September 30 of the second calendar year following the
			 calendar year in which this Act is enacted.
			4.Amendments to
			 title XVIII of the Social Security
			 Act
			(a)In
			 generalTitle XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) is amended—
				(1)in section
			 1814(i)(2)(B), by inserting (i) for accounting years ending before
			 October 1 of the second calendar year following the calendar year in which the
			 COLA Fairness Act of 2007 was
			 enacted, after for a year is, and by inserting after
			 fifth month of the accounting year the following: , and
			 (ii) for accounting years ending after October 1 of such calendar year, the cap
			 amount determined under clause (i) for the last accounting year referred to in
			 such clause, increased or decreased by the same percentage as the percentage
			 increase or decrease, respectively, in the medical care expenditure category
			 (or corresponding category) of the applicable consumer price index, published
			 by the Bureau of Labor Statistics, from March of such calendar year to the
			 fifth month of the accounting year;
				(2)in section
			 1833(h)(2)(A)(i), by striking Consumer Price Index for All Urban
			 Consumers (United States city average) and inserting applicable
			 consumer price index;
				(3)in section
			 1833(i)(2)(C)(i), by striking Consumer Price Index for all urban
			 consumers (U.S. city average) and inserting applicable consumer
			 price index;
				(4)in
			 section 1834(a)(14)(J), by striking consumer price index for all urban
			 consumers (United States city average) and inserting applicable
			 consumer price index;
				(5)in section
			 1834(h)(4)(A)(x), by striking consumer price index for all urban
			 consumers (United States city average) and inserting applicable
			 consumer price index;
				(6)in section
			 1834(l)(3)(B), by striking consumer price index for all urban consumers
			 (U.S. city average) and inserting applicable consumer price
			 index;
				(7)in section
			 1839(i)(5)(A)(ii), by striking Consumer Price Index for all urban
			 consumers (United States city average) and inserting applicable
			 consumer price index;
				(8)in section
			 1842(o)(5)(C), by striking consumer price index and inserting
			 applicable consumer price index;
				(9)in section
			 1842(s)(1), by striking consumer price index for all urban consumers
			 (United States city average) and inserting applicable consumer
			 price index;
				(10)in subparagraphs
			 (D)(ii) and (E)(i)(II) of section 1860D–14(a)(3), by striking consumer
			 price index (all items; U.S. city average) and inserting
			 applicable consumer price index each place it appears;
				(11)in section
			 1860D–14(a)(4)(A)(ii), by striking consumer price index (all items; U.S.
			 city average) and inserting applicable consumer price
			 index;
				(12)in section
			 1869(b)(1)(E)(iii), by inserting (I) for any such year ending before the
			 second calendar year following the calendar year in which the
			 COLA Fairness Act of 2007 was
			 enacted, after shall be equal to, and by inserting after
			 the year involved the following , and (II) for any such
			 year ending with or after such second calendar year, such dollar amounts
			 determined under subclause (I) for the year preceding such second calendar
			 year, increased by the percentage increase in the medical care component (or
			 corresponding component) of the applicable consumer price index, published by
			 the Bureau of Labor Statistics, for July of such preceding year to July
			 preceding the year involved;
				(13)in section
			 1882(p)(11)(C)(ii), by striking Consumer Price Index for all urban
			 consumers (all items; U.S. city average) and inserting
			 applicable consumer price index;
				(14)in section
			 1886(h)(2)(D)(i), by inserting applicable before consumer
			 price index;
				(15)in section
			 1886(h)(2)(E)(vi)(II), by striking for all urban consumers;
			 and
				(16)in section
			 1886(h)(5)(B), by striking Consumer Price Index for All Urban Consumers
			 (United States city average), as published by the Secretary of Commerce
			 and inserting applicable consumer price index.
				(b)Definition of
			 applicable Consumer Price IndexSection 1861 of such Act (42
			 U.S.C. 1395x) is amended by adding at the end the following new
			 subsection:
				(ccc)Applicable Consumer
		  Price IndexThe term
				applicable consumer price index means, in connection with any
				person affected by an adjustment to be made under this title based on such
				index, the Regional Consumer Price Index (as prescribed from time to time by
				the Bureau of Labor Statistics pursuant to section 2(c) of the
				COLA Fairness Act of 2007) for
				the region in which such person resides (in the case of an individual) or
				maintains principal offices (in any other case) at the time the adjustment
				takes effect. The Secretary of Health and Human Services shall prescribe by
				regulation, in connection with each requirement for an adjustment under this
				title based on a Regional Consumer Price Index, the manner in which such
				adjustment is to be determined to affect particular persons for purposes of
				this
				subsection.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to determinations made for periods ending after December 31 of the second
			 calendar year following the calendar year in which this Act was enacted.
			
